            Case 1:19-cv-01219-RP Document 9 Filed 04/27/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

KEITH BELL,                                          §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:19-CV-1219-RP
                                                     §
CHRISTOPHER MANHERTZ,                                §
                                                     §
                Defendant.                           §

                                                ORDER

        Before the Court is Plaintiff Keith Bell’s (“Bell”) response to the Court’s order to show

cause as to why his claims against Defendant Christopher Manhertz (“Manhertz”) should not be

dismissed for failure to timely effectuate service. (Order, Dkt. 7; Resp., Dkt. 8). Bell notes that

because of his “repeated attempts to allow [Manhertz] to enjoy the benefits conferred by waiving

service, the March 16, 2020 service deadline quickly approached, as state and local governments

began taking a series of escalating actions to deal with the scary new reality of the COVID-

19/Coronavirus pandemic.” (Id. at 2). When Bell’s counsel transitioned to working from home, “the

deadline was inadvertently missed, and the mistake went unnoticed.” (Id. at 3). Bell now asks the

Court to grant him an extension until May 8, 2020, to serve Manhertz. (Id.).

        Under Federal Rule of Civil Procedure 4(m), when a plaintiff fails to serve a defendant

within the 90-day period the district court has two choices: It may either “dismiss the action without

prejudice . . . or direct that service be effected within a specified time.” Thompson v. Brown, 91 F.3d

20, 21 (5th Cir. 1996). If the plaintiff shows good cause for failing to effectuate timely service, the

court “must extend the time for service for an appropriate period.” Fed. Civ. R. P. 4(m). Proof of

good cause requires “at least as much as would be required to show excusable neglect, as to which

simple inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.”

Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir. 2013). Additionally, some “showing of good
            Case 1:19-cv-01219-RP Document 9 Filed 04/27/20 Page 2 of 3



faith on the part of the party seeking an enlargement and some reasonable basis for noncompliance

within the time specified is normally required.” (Id.). Even so, the district court has discretion to

extend the time for service “when a plaintiff fails to show good cause.” Thompson v. Brown, 91 F.3d

20, 21 (5th Cir. 1996).

        The Court is unpersuaded that Bell’s counsel has satisfied the good cause requirement. He

merely notes that he inadvertently missed the service deadline after transitioning to work from

home. (Resp., Dkt. 8, at 3). At best, Bell’s error “amounts to inadvertence or mistake of counsel,

both of which fail to meet the excusable neglect threshold.” Cullum v. Siemens, No. SA-12-CV-49-

DAE, 2014 WL 541233, at *3 (W.D. Tex. Feb. 10, 2014) (citing Thrasher, 709 F.3d at 511).

        Nevertheless, even when good cause is lacking, the court must decide whether to exercise its

discretion to extend the time for service. Id. Here, there is no clear record of delay1 or contumacious

conduct and the failure to timely serve Manhertz is attributable to Bell’s counsel, not Bell himself.

For these reasons, and the unprecedented circumstances created by the COVID-19 pandemic, the

Court will exercise its discretion and extend Bell’s time to serve Manhertz until May 8, 2020. Should

Bell’s counsel need further extensions in light of the difficulties presented by the COVID-19

pandemic, he is advised to request such extensions before the relevant deadlines pass.




1Pursuant to Rule 4(m), Bell was required to serve Manhertz by March 16, 2020. Approximately one month
after the deadline had passed, the Court ordered Bell to show cause as to why his lawsuit should not be
dismissed for failure to effectuate timely service. (Order, Dkt. 7). Bell filed his response to the show cause
order five days later. (Resp., Dkt. 8).
                                                       2
       Case 1:19-cv-01219-RP Document 9 Filed 04/27/20 Page 3 of 3



    Accordingly, IT IS ORDERED that Bell’s request to extend time to serve Manhertz is

GRANTED.

    IT IS FURTHER ORDERED that Bell shall serve Manhertz by May 8, 2020.



    SIGNED on April 27, 2020.



                                      _____________________________________
                                      ROBERT PITMAN
                                      UNITED STATES DISTRICT JUDGE




                                           3
